Citation Nr: 1134371	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  10-20 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for hepatitis-C infection, and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied the Veteran's request to reopen a previously-denied claim of service connection for hepatitis C infection.  

Although the RO subsequently determined that new and material evidence had been submitted to reopen the appellant's claim and denied the reopened claim on the merits, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Service connection for hepatitis C infection was denied in a decision by the Board in September 2004; the Board's decision was subsequently affirmed by the United States Court of Appeals for Veterans Claims (Court).

2.  Evidence received since September 2004 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C infection and is not cumulative or redundant of evidence already of record.

3.  Hepatitis C infection is not etiologically related to active service.





CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for hepatitis C infection.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Hepatitis C infection was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for hepatitis C infection.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

As explained below the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  The Board's action accordingly causes no prejudice to the Veteran under Kent.

With respect to the reopened claim, full VCAA notice was provided to the Veteran in October 2008, and he had ample opportunity to respond prior to issuance of the February 2009 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that service treatment records and post-service treatment records have been associated with the claims folders, as well as the Social Security Administration (SSA) disability file.  In addition the Veteran has been provided a VA examination in response to his claim.  The Veteran and his representative do not assert there is any additional existing evidence that should be procured; the Board is also unaware of any such evidence.

The Board will accordingly address the merits of the issue on appeal.

Petition to Reopen a Claim

Legal Principles

Generally, a claim which has been denied in a final Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The RO denied service connection for hepatitis C infection by a rating decision in April 2000.  The Veteran appealed, and the Board denied service connection by a decision dated in September 2004.  The Veteran appealed the Board's decision to the Court, which issued a decision in April 2007 that affirmed the Board's decision.  The Veteran did not thereafter appeal the Court's decision.

The Board's decision in September 2004 is accordingly final as to the evidence then of record.  38 C.F.R. § 20.1100.

The reason for the Board's September 2004 denial, as articulated as a finding of fact, was that competent medical evidence did not etiologically link hepatitis C to an in-service injury or disease.

Evidence received since September 2004 includes an April 2009 statement from SER, MD, asserting it is at least as likely as not the Veteran contracted hepatitis C while serving in Vietnam.

Medical opinion relating the claimed disability to service was the specific element of entitlement to service connection that was not shown in September 2004.  Accordingly, this evidence is sufficient to reopen the previously-denied claim.  Shade, 24 Vet. App. 110.





Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted; see Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  Hepatitis C infection is not presumptively associated with Agent Orange exposure in 38 C.F.R. § 3.309(e).  However, notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

STRs document no diagnosis or complaint related to hepatitis or any other liver disorder in service.  The Veteran had no tattoos on enlistment or on separation, as shown in the respective reports of medical examination.  The only new scar that was recorded on the separation physical examination was a 2-inch scar on the top of the head (STRs show the Veteran was involved in a motor vehicle accident in April 1970 in which he struck his forehead).  There is no report of any surgeries or blood transfusions during service.  There is no record of treatment for sexually transmitted disease (STD) in service, and the separation examination documents venereal disease research laboratory (VDRL) test negative.  

The record shows the Veteran was first definitively diagnosed with hepatitis C by VA in May 1999.  Subsequent VA and non-VA treatment notes document the progress of chronic hepatitis C infection.  The Veteran has thus shown medical evidence of the claimed disorder.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran asserts he acquired hepatitis C infection in service, either from a "peace symbol" tattoo he got in 1968 or 1969; from sex with multiple local women in the Philippines; from injections with a potentially unsterile needle; or from the blood of other sailors that he came into contact with during service.  He also implies he acquired hepatitis C infection as a result to exposure to Agent Orange in Vietnam.

The Veteran is competent to report events in service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

As a threshold matter regarding credibility, the file contains the record of a January 2008 VA psychiatric examination, performed by a psychiatrist who noted the Veteran had made very numerous claims for various disorders in order to obtain service connection.  The Veteran presented looking disheveled and reporting a litany of symptoms, but was found on examination to have no diagnosed psychiatric disorder.  The psychiatrist stated an opinion that the Veteran was likely malingering in an attempt to obtain financial gain or had done so in the past.  The Board finds the psychiatrist's opinion demonstrates desire for financial gain on the Veteran's part that weighs against his credibility.  (Of note, a September 2009 decision by the Board denied service connection for PTSD based on a finding the Veteran did not have a competent diagnosis of PTSD.)
 
In regard to the tattoo, the Veteran has variously asserted that he was tattooed in Vietnam and tattooed in the Philippines.  While a person may be uncertain about when a tattoo was acquired, he is unlikely to be uncertain about where it was acquired; the statement is also contradicted by the separation physical in which no tattoo was noted.  The Board accordingly finds the Veteran's statements to be internally inconsistent and also inconsistent with objective medical evidence, and thus not credible.  
  
The Veteran's sister submitted a letter in September 2001 stating she recalled the Veteran had no tattoos when he entered service but when he returned from service he had a tattooed peace symbol on his right arm, to the surprise of the family.  The Board acknowledges that a layperson can certainly provide an eyewitness account of a veteran's visible symptoms; see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, this recollection is directly contradicted by the report of the Veteran's separation physical examination, which clearly shows he had no tattoo when he was discharged from service.  Because the STRs were made at a time contemporaneous with the Veteran's active duty service, they are assigned a greater probative value than memories recalled more than 30 years after service.  

The Veteran asserts he was treated for gonorrhea on two occasions during service (see VA medical examination in March 2000).  Once again, this assertion is directly contradicted by the STRs, which show the Veteran was not diagnosed with or treated for an STD and that he was SDRL negative at the time of his discharge from service.  The statement is accordingly inconsistent with medical documentation and is not credible.  

In regard to Agent Orange exposure, the Veteran's DD Form 214 shows he served on a destroyer, the USS Perry, and was awarded the Vietnam Service Medal.  The Veteran was entered into VA's Agent Orange Registry in September 1995.  In his unsuccessful claim for service connection for posttraumatic stress disorder (PTSD), the Veteran asserted the USS Perry provided naval gunfire support for troops inland, but he has not asserted, and the evidence of record does not show, that he set foot in the Republic of Vietnam.  Exposure to herbicides is accordingly not conceded.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), reviewing Haas v. Nicholson, 20 Vet. App. 257 (2006).  

The Veteran contended in a letter dated in October 2000 that while standing watch on ship approximately 1000 yards offshore he observed a C-130 aircraft spraying what appeared to be herbicides approximately one mile inland; the mist settled onto the ship and had a smell of herbicides and caused the Veteran's eyes to burn.  The Veteran is competent to report having been sprayed during service, but as noted above the Board has found the Veteran to be susceptible to financial gain and thus not credible in reporting events in service not documented or otherwise corroborated.
    
Similarly, in regard to exposure to blood products, the Veteran's DD Form 214 shows he served in specialty PN (personnel man), which is not a career field associated with routine occupational exposure to blood products.  The Veteran has asserted that he had to clean the work area after his supervisor, who may have had jaundice, got a bloody nose; on another occasion a shipmate accidentally amputated his own thumb while closing a ship's hatch and the Veteran was splashed with blood while applying a tourniquet.  The Veteran is competent to report having been splashed by blood during service, but as noted above the Board has found the Veteran to be susceptible to financial gain and thus not credible.     

In regard to contaminated needles, the Veteran asserted a medical corpsman used the same contaminated "glass syringe" for multiple patients with gonorrhea after he ran out of disposable needles (see VA examination in March 2000 and Veteran's statement in March 2000).  This event cannot be documented, and is so contrary to standard medical practice in the service that the Board finds it to be facially implausible and accordingly not credible.    

In July 1999, immediately after being informed of his positive hepatitis C diagnosis, the Veteran informed his VA provider that he had never used IV drugs, had a blood transfusion, or had sex with known infected partners.  However, he admitted a past medical history (20 years previously) of nasal cocaine use, which is a risk factor for hepatitis C per VBA letter 211B (98-110) cited above.

As set forth below, the file contains conflicting medical opinion in regard to a relationship between the Veteran's hepatitis C infection and active service.  

First, the Veteran's VA gastroenterologist Dr. EEK executed a pre-printed Physician's Questionnaire in November 2000 in which he stated he had been treating the Veteran for approximately 1.5 years and had reviewed "those records made available to me."  By checking the boxes provided Dr. EEK stated the Veteran did not currently suffer from infectious hepatitis and that the Veteran did not have risk factors for hepatitis before service or after service.  However, Dr. EEK checked boxes agreeing that the sharing of razors is a risk factor for hepatitis and hepatitis could be transmitted through use of a syringe that had not been properly sterilized.  Dr. EEK checked a box endorsing an opinion that infectious hepatitis is at least as likely as not due to incidents during active duty.

Second, the Veteran's private physician Dr. IS submitted a letter in February 2001 stating that the Veteran was exposed during service to Agent Orange, which is proved to be linked to many subsequent chronic and crippling medical disorders; due to this exposure and other active duty service-related activities the Veteran contracted chronic hepatitis C and developed liver failure.  Dr. IS made essentially identical comments in a Response to Interrogatories dated in March 2001.

Third, the file contains an October 2001 VA outpatient treatment note by nurse BKV stating that after review of records, including gastrointestinal treatment notes, it was her opinion the Veteran was currently disabled due to hepatitis C with marked fatigue, which was possibly related to hepatitis C exposure in Vietnam.  In conjunction with that statement the Veteran signed a disclaimer acknowledging that a VA health care practitioner's opinions and statements are not official VA decisions regarding whether he would receive VA benefits or the amount of such benefits, but will be considered along with other evidence by the VA adjudicator. 

Fourth, the file also contains a February 2002 VA outpatient note by Dr. EM stating that on review of the Veteran's chart and current laboratory findings the Veteran had chronic hepatitis C that could have been contracted while on duty in Southeast Asia.  Dr. EM stated as rationale that nothing in the chart would contradict the Veteran's account of where he contracted the disease.

Fifth, the file contains an April 2009 one-paragraph note from VA primary care physician Dr. SER stating the Veteran had informed Dr. SER that he received a tattoo while in Vietnam and that he was "covered" in the blood of an injured shipmate; it is at least as likely as not the Veteran contracted hepatitis C while in Vietnam.

In contrast to the five opinions cited above, the Veteran had a VA examination in November 2001 by Dr. NP, who reviewed the claims files.  After obtaining patient history, reviewing the claims files, and conducting a physical examination of the Veteran, Dr. NP concluded the Veteran did not acquire hepatitis C during his active duty.  Dr. NP noted there was no sign in STRs of the Veteran being admitted with any signs of hepatitis, although he had been admitted to a hospital for intoxication and overdose of drugs, with no other significant findings.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this case, the Board finds the opinion of Dr.  NP to be the most probative medical opinion of record.

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In this case, the opinions of Drs. EEK, EM, and SER, and the opinion of nurse BVK, are not supported by any cited clinical rationale; a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Because Dr. NP provided clinical rationale in support of his opinion the Board assigns greater weight to his opinion than to the others cited.     

Greater weight may also be placed on one physician's than another's depending on the reasoning employed by the physicians.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Dr. IS provided as rationale that the Veteran had been exposed to Agent Orange, which is "proved to be linked to many subsequent chronic and crippling medical disorders," but the underlying premise that exposure to Agent Orange had been shown is erroneous.  Similarly, Dr. EEK presumed risk factors not demonstrated (sharing of razors and contaminated syringes), as did Dr. SER (tattoo and blood exposure) and the Board affords their opinions less weight for the same reason.

Medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  The opinions of nurse BVK (symptoms "possibly related to hepatitis C exposure in Vietnam") and Dr. EM (hepatitis C "could have been contracted while on duty in Southeast Asia") are couched in language too speculative to be probative.

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Dr. NP is the only medical provider in this case who had access to the claims files.  The Board acknowledges that in Snuffer v. Gober, 10 Vet. App. 400 (1997), the Court indicated it had never decided that in every case a medical examiner must review all prior medical records before issuing a medical opinion or diagnosis.  However, when as here the issue is entitlement to service connection and the appellant is considered to be not credible, access to the contemporaneous STRs and post-service medical records associated with the claims files enabled Dr. NP to be better-informed.  The Board accordingly assigns his opinion greater weight.

 For the reasons cited above, the Board finds the most probative medical opinion of record shows the Veteran's claimed hepatitis C infection was not acquired during active service.

The Board has considered whether service connection for chronic disorder is warranted under 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Veteran in this case has not asserted chronic symptoms since discharge from service, and in fact he has attributed onset of symptoms to 1996-1997 (see transcript of videoconference hearing, page 3).  

In sum, based on the medical and lay evidence above, the Board finds the criteria for service connection for hepatitis C infection are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.   


							(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has been received, reopening of the claim for service connection for hepatitis C infection is granted.  

Service connection for hepatitis C infection is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


